Supreme Court of Florida
                                    ____________

                                    No. SC18-688
                                    ____________

                           DEREK LANG SHINE, JR.,
                                 Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                    June 13, 2019

LAWSON, J.

      We accepted review of State v. Shine, 43 Fla. L. Weekly D224 (Fla. 3d DCA

Jan. 24, 2018), on grounds that the Third District’s opinion in Shine expressly and

directly conflicts with a decision from this Court, Jackson v. State, 64 So. 3d 90

(Fla. 2011), as well as decisions from all other district courts of appeal, Lee v.

State, 223 So. 3d 342 (Fla. 1st DCA 2017), quashed on other grounds, 258 So. 3d
1297 (Fla. 2018); State v. Milici, 219 So. 3d 117 (Fla. 5th DCA 2017); State v.

Pinckney, 173 So. 3d 1139 (Fla. 2d DCA 2015); and State v. Michels, 59 So. 3d
1163 (Fla. 4th DCA 2011), on the issue of whether a defendant is entitled to a de

novo sentencing proceeding after an appellate court determines that the trial court’s
initial downward departure sentence was not supported by legally sufficient

findings. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. 1 For the reasons

that follow, we hold that the proper remedy upon reversal of a sentence due to the

invalidity of a downward departure is resentencing de novo. We quash the Third

District’s decision and approve the conflict cases to the extent they are consistent

with our holding.

      In the trial court proceedings underlying the Third District’s decision, Derek

Lang Shine, Jr., pled guilty to four offenses and was placed on probation.

Thereafter, the trial court revoked Shine’s probation and revisited his sentence,

imposing a downward departure from what otherwise would have been the lowest




        1. Shine also argued that the Third District’s decision below expressly and
directly conflicts with Franquiz v. State, 682 So. 2d 536 (Fla. 1996), on the issue
of whether a prior downward departure based on a legitimate, uncoerced plea
agreement is a valid reason to depart downward from the lowest permissible
sentence under the Criminal Punishment Code upon revocation of the probation
imposed as part of the prior plea. A majority of the Court does not find express
and direct conflict with Franquiz, which held that “a prior downward departure is
sometimes a factor but never a guarantee for a subsequent downward departure by
a trial court, which must explain in writing why the departure was a factor.” Id. at
537. This is because the majority does not read Shine as holding that a prior
downward departure pursuant to a legitimate, uncoerced plea agreement can never
support a subsequent departure, which would expressly and directly conflict with
Franquiz. We have elected not to address this issue, and our decision to only
address the conflict issue should not be viewed as a determination on the merits of
Shine’s arguments on this issue.


                                         -2-
permissible sentence under the Criminal Punishment Code (CPC). 2 The State

objected to the departure and appealed Shine’s sentence to the Third District. The

Third District determined that the departure was invalid and, consequently,

reversed and remanded for “resentencing within the sentencing guidelines.” Shine,

43 Fla. L. Weekly at D224. Shine sought review in this Court based on express

and direct conflict with cases holding that a trial court may impose a new

downward departure on remand from the reversal of a downward departure.

Jackson, 64 So. 3d at 93; Lee, 223 So. 3d at 360; Milici, 219 So. 3d at 121-23;

Pinckney, 173 So. 3d at 1140; Michels, 59 So. 3d at 1166.

      We previously considered the issue raised by this conflict in Jackson. In

Jackson, we accepted review of a district court decision to determine “whether an

appellate court that reverses the imposition of a downward departure sentence must

remand for resentencing within the CPC, or whether it may remand for

resentencing outside of the CPC.” 64 So. 3d at 91. Observing that “nothing within

the CPC precludes the imposition of a downward departure sentence on

resentencing following remand,” id. at 93, we held that “on remand for

resentencing a trial court is permitted to impose a downward departure when the




      2. §§ 921.002-.0026, Fla. Stat. (2014).


                                        -3-
trial court finds a valid basis for departure as prescribed under the [CPC],” id. at

91.

      The State contends that Jackson does not govern the remedy for an

erroneous downward departure in all circumstances, relying on the trial court’s

failure to provide written reasons for departure in that case as a distinguishing

factor. As the State also acknowledges, however, the trial court in Jackson also

erred by relying on an invalid basis for departure in its oral pronouncement. Id. at

91. And, in this context, this Court framed the issue in Jackson broadly, not

limiting the remedy question to a reversal predicated on a lack of written findings.

See id. Moreover, whether a downward departure is reversed for substantive

invalidity or for a lack of written reasons, the reasoning this Court provided in

Jackson for allowing a new downward departure on remand applies equally:

“[N]othing within the CPC precludes the imposition of a downward departure

sentence on resentencing following remand.” Id. at 93. The CPC has not changed

in this regard since our decision in Jackson. See §§ 921.002-.0026, Fla. Stat.

(2018). Our decision in Jackson is also consistent with the general proposition that

“resentencing is a de novo proceeding” where the defendant is entitled to “the full

array of due process rights” and the parties may present new evidence. State v.

Collins, 985 So. 2d 985, 988-89 (Fla. 2008) (citation omitted). For these reasons,

we reaffirm Jackson and expressly hold that, on remand for resentencing due to the


                                         -4-
substantive invalidity of a downward departure, the trial court is permitted to

impose a downward departure as long as the departure “comports with the

principles and criteria” of the CPC. Jackson, 64 So. 3d at 93.

      In accordance with this holding, we approve Lee, Milici, Pinckney, and

Michels to the extent they are consistent with this opinion, quash Shine, and

remand to the Third District for further proceedings consistent with this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAGOA, and MUÑIZ, JJ., concur.
LUCK, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Third District - Case Nos. 3D15-2876 and 3D15-2877

      (Monroe County)

Carlos J. Martinez, Public Defender, Jeffrey Paul DeSousa and Shannon
Hemmendinger, Assistant Public Defenders, Eleventh Judicial Circuit, Miami,
Florida,

      for Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, Michael Mervine, Bureau
Chief, and Jonathan Tanoos, Assistant Attorney General, Miami, Florida,

      for Respondent




                                        -5-